OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the determination of the State Commissioner of Social Services annulled.
It was impermissible for the commissioner to include petitioners’ self-supporting adult child as a member of the household for Medicaid eligibility purposes (Matter of *667Vailes v D’Ella, 54 NY2cl 663 [decided herewith]). Indeed, even under the commissioner’s own “fictitious” ADC recipient rationale, which we have today rejected, the child could not be deemed a household member (Matter of Genin v Tola, 47 NY2d 959).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order reversed, etc.